      Exhibit 6
Letter from J. Jeffress to
M. Frazer (Nov. 19, 2020)
                                         1099 14TH ST. NW
                                          8th FLOOR WEST
                                       WASHINGTON, DC 20005
                                           (240) 640-2850
                                        WWW.KAISERDILLON.COM


                                                                       jjeffress@kaiserdillon.com

                                        November 19, 2020

VIA ELECTRONIC MAIL

Mr. Michael Frazier, Counsel
Bureau of Prisons
Mid-Atlantic Regional Office
302 Sentinel Drive
Annapolis, MD 20701
Mfrazier@bop.gov

         Re:     Mr. George Nader, USM# 17310-083, Case No. 19-CR-201 (E.D. Va.)
                 Request for Compassionate Release Motion

Dear Mr. Frazier:

       I write on behalf of my client, Mr. George Nader, to request that the Bureau of Prisons
promptly file a motion with the United States District Court for the Eastern District of Virginia
recommending him for compassionate release and asking that his remaining term of
imprisonment be reduced to home confinement pursuant to the First Step Act, 18 U.S.C. §
3582(c)(1)(A)(i).

        On June 26, 2020, after over eleven months of pretrial detention, 1 Mr. Nader was
sentenced to 10 years’ incarceration and a lifetime of supervised release for his convictions on
one count of possession of child pornography in violation of 18 U.S.C. § 2252(a)(4) and (b)(2),
relating to conduct in 2012, and one count of transportation of a minor with intent to engage in
criminal sexual activity, in violation of 18 U.S.C. §§ 2423(a) and 2426, relating to conduct in
2000. ECF No. 197. As of this writing, Mr. Nader has not yet been designated to a BOP facility.
Instead, he remains detained at the Alexandria Detention Center (“ADC”) in Alexandria,
Virginia. 2 Thus, I am writing directly to you rather than to a prison warden.



1
    Mr. Nader was arrested in the case on June 3, 2019.
2
 The ADC is a state facility that houses some federal prisoners, like Mr. Nader, pursuant to a
contract with the U.S. Marshals Service. See
https://www.alexandriava.gov/sheriff/info/default.aspx?id=8460 (last accessed Nov. 9, 2020).
Page 2 of 4


         The present COVID-19 pandemic is an “extraordinary and compelling” reason to grant
Mr. Nader a sentence reduction. See 18 U.S.C. § 3582(c)(1)(A)(i). Numerous courts around the
country, including in the Eastern District of Virginia, have held that compassionate release is
warranted when inmates suffer from medical conditions that place them at higher risk of serious
illness in the event they contract COVID-19. See, e.g., United States v. Zellner, 2020 WL
5240579 (E.D. Va. Sept. 2, 2020); United States v. Woodard, 2020 WL 3528413 (E.D. Va. June
26, 2020). Mr. Nader is 61 years old and has a number of serious health conditions that
predispose him to severe illness or death from COVID-19, including heart disease, high blood
pressure, high cholesterol, and pre-diabetes. 3

       On April 15, 2019, prior to his arrest, Mr. Nader required open-heart surgery. ECF No.
185, Presentence Investigation Report (“PSR”) ¶ 136. During that procedure, doctors discovered
evidence of severe coronary three-vessel disease. Mr. Nader was in the ICU from April 15 to 16,
2019. Id. He was then transferred to a lower acuity care unit but required re-admission to the
ICU on April 17, 2019, after suffering “respiratory deterioration” due to a collapsed lung and
swelling. Id. These complications required two surgically-placed chest tubes to resolve. Id.

        Dr. Matthew Hulse, a medical director at the University of Virginia, has reviewed
Mr. Nader’s records from his heart surgery. Even before the COVID-19 pandemic, Dr. Hulse
opined that Mr. Nader’s operation “is considered high-risk and grounds for immediate and
ongoing medical attention.” See Ex. 1, Declaration from Dr. Matthew C. Hulse (Jun. 4, 2019), at
2. Specifically, he explained that the use of both internal mammary arteries and the “I-graft”
place a large amount of myocardium (the muscular tissue of the heart) at risk. Id. Dr. Hulse
further opined that, though the operation was intended to restore adequate blood flow to the
diseased area of the heart, the operation did not affect Mr. Nader’s pre-existing conditions that
led to his need for surgery—his advanced age, high blood pressure, high cholesterol, and family
history of cardiac disease. Id. Due to his arrest and conviction in this case, Mr. Nader has been
unable to receive any of the recommended cardiac rehabilitation after his heart surgery.

       Dr. Michael Rosenbloom, Professor of Surgery and the Head of the Cardiac Surgery
Division at Cooper University Health System, examined Mr. Nader’s surgery records, Dr.
Hulse’s medical opinion, and Mr. Nader’s current medications to assess Mr. Nader’s risks if he
contracts COVID-19. See Ex. 2, Letter from Dr. Michael Rosenbloom (Apr. 17, 2020) at 2. Dr.
Rosenbloom found that Mr. Nader is “at increased risk for bad outcome” if he contracts COVID-
19 and that he “has several risk factors for a detrimental outcome[.]” Id. at 1.
        Specifically, Dr. Rosenbloom found that Mr. Nader’s “history of heart disease” is “a
recognized risk factor for mortality[.]” Id. Though Mr. Nader had coronary artery bypass
surgery, “coronary artery disease is a progressive disease,” and surgery “does not imply that his
heart disease is cured, rather it is a matter of management.” Id. at 2. Dr. Rosenbloom also notes
that Mr. Nader has hypertension, which “has been identified as a risk factor for bad outcome in
patients who contract Covid-19[.]” He writes that “[s]tatistics have shown that the risk of death
in patients who become infected with the Covid-19 virus is higher in patients over 60 and
increases with age.” Finally, he writes that Mr. Nader’s diabetic condition “has numerous

3
 See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html (last accessed Nov. 9, 2020).
                                                2
Page 3 of 4


deleterious effects which ultimately would increase his risk for bad outcome or death if he were
infected with the Covid-19 virus.” Id. These factors make Mr. Nader “at high risk” if infected
and make his risk for death “markedly higher” than persons without such conditions. Id.

       Mr. Nader’s present physical condition remains poor. At ADC, Mr. Nader is currently
being prescribed Atorvastatin (a medication to treat high cholesterol), Metformin (to treat
diabetes—he has been told he is pre-diabetic), Bisoprolol (to treat high blood pressure),
Clopidogrel (a blood thinner used to treat heart problems), Low-Dose Aspirin (to treat heart
problems), Ramipril (to treat high blood pressure and cardiac disease), and Pantoprazole (to treat
heartburn). See PSR ¶ 137.
        Dr. Rosenbloom’s assessment squares with data showing that Mr. Nader’s underlying
conditions increase his risk for serious illness or death. For example, in New York,
hypertension, diabetes, high cholesterol (hyperlipidemia) and coronary artery disease are four of
the top five top comorbidities among people in Mr. Nader’s age group who died of COVID-19. 4
And data from the CDC shows that hospitalizations for COVID-19 have been six times higher
and deaths twelve times higher for people with underlying conditions (with cardiovascular
disease and diabetes representing two of the three top underlying conditions). 5

        Mr. Nader poses a very low risk of reoffending if released and is not otherwise a danger
to the community. Prior to sentencing, Dr. Fred Berlin, a renowned Johns Hopkins psychiatrist
who specializes in treating and evaluating people charged with and convicted of sexual
offenses, 6 performed a clinical assessment of Mr. Nader. Dr. Berlin concluded that Mr. Nader’s
“future prognosis is very good” due in part to the following factors: (1) Mr. Nader’s
demonstrated ability in recent years to control his behavior; (2) sexual recidivism rates for people
over 60 are very low; (3) Mr. Nader has no comorbid conditions such as drug and alcohol
addiction or a personality disorder; and, most importantly, (4) Mr. Nader is clearly “a man with
considerable psychological strengths that facilitate future success.” See ECF No. 190,
Defendant’s Memorandum in Aid of Sentencing at 3.

       It is painfully clear that time is of the essence. On November 8, 2020, the United States
surpassed 10 million coronavirus cases and daily new infections exceed 100,000. 7 Public health

4
 New York State Department of Health COVID-19 Tracker,
https://covid19tracker.health.ny.gov/views/NYS-COVID19-Tracker/NYSDOHCOVID-
19Tracker-Fatalities?%3Aembed=yes&%3Atoolbar=no (last accessed Nov. 9, 2020).
5
 https://www.cdc.gov/mmwr/volumes/69/wr/mm6924e2.htm?s_cid=mm6924e2_w (last
accessed Nov. 9, 2020).
6
 Dr. Fred Berlin is the Associate Professor of Psychiatry and Behavioral Sciences at The Johns
Hopkins University School of Medicine, the founder of The Johns Hopkins Sexual Disorders
Clinic, and Director of the National Institute for the Study, Prevention, and Treatment of Sexual
Trauma.
7
 https://www.washingtonpost.com/nation/2020/11/09/coronavirus-covid-live-updates-us/ (last
accessed Nov. 9, 2020).

                                                 3
Page 4 of 4


experts are currently warning that the country is entering the worst phase yet of this pandemic. 8
The Centers for Disease Control and Prevention (“CDC”) has recognized that “people
incarcerated in correctional and detention facilities are at greater risk for some illnesses, such as
COVID-19, because of close living arrangements” inside the facility and the airborne nature of
the virus. 9 As of November 9, 2020, the BOP reported 2,365 federal inmates and 953 BOP staff
were currently positive for COVID-19. 10

       We appreciate your prompt attention to this urgent matter. Please let me know if you
need any additional information.



                                                                      Sincerely,




                                                                      Jonathan Jeffress
                                                                      Attorney for George Nader




8
    Id.
9
 Center for Disease Control, FAQs for Correctional and Detention Facilities,
https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/faq.html (last
visited Nov. 9, 2020).
10
     https://www.bop.gov/coronavirus/ (last visited Nov. 10, 2020).
                                                  4
Jonathan Jeffress Letter to Michael Frazier
                Exhibit 1
Jonathan Jeffress Letter to Michael Frazier
                Exhibit 2
